UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

ASHEVILLE DIVISION
1:17-cv-129
)
RICHARD L. CAMPBELL, )
)
Plaintiff, )
Vv. )
)
SHIRLEY TETER — ) MUTUAL STIPULATION
) OF DISMISSAL
Defendant. )
)

 

Plaintiff, Richard L. Campbell (‘Plaintiff’), and Defendant Shirley Teter
(“Defendant”), through their undersigned counsel, hereby stipulate to the dismissal
of this action as follows:

1. Plaintiff hereby dismisses his Complaint with prejudice.

2. Defendant hereby dismisses her Counterclaim with prejudice.
2. Each party shall bear their own costs, attorney’s fees, and expenses of
litigation.

SO STIPULATED, this the 7th day of January, 2019.

COUNSEL FOR THE PLAINTIFF

BY: /s/ Todd A. King
Todd A. King, NC Bar #28621

Virginia M. Wooten, NC Bar #48180
P.O. Box 30787
Charlotte, NC 28230

1
Case 1:17-cv-00129-MR Document 63 Filed 01/07/19 Page 1 of 3
Telephone (704) 332-8300
Facsimile (704) 332-9994
Email: tak@cshlaw.com

Email: vwooten@cshlaw.com

BY: /s/ Ruth C. Smith
Ruth Smith, NC Bar #26754
68 N. Market St.
Asheville, NC 28801
Telephone (828) 255-0569
Facsimile (828) 255-8693
Email: ruth@mywncattorney.com

BY: /s/ William E. Loose
William E. Loose, NC Bar #21719
68 N. Market St.
Asheville, NC 28801
Telephone (828) 255-0569
Facsimile (828) 255-8693
Email: ruth@mywncattorney.com

COUNSEL FOR THE DEFENDANT

BY: /s/ Ralph Streza
Ralph Streza, admitted pro hac vice

4996 Foote Road

Medina, OH 44256
Telephone (330) 723-6404
Facsimile (330) 721-76744

Email: streza@ccj.com

BY: /s/ Jonathan Sasser
Jonathan D. Sasser, NC Bar # 10028
Jeremy Falcone
Preetha Suresh Rini
P.O. Box 33550
Telephone (919) 865-7000
Facsimile (919) 865-7010
Jon.sasser@elliswinters.com

4821-5212-4202-64 1:17-cv-00129-MR Document 63 Filed 01/07/19 Page 2 of 3
CERTIFICATE OF SERVICE

This is to certify that on January 7", 2019 the foregoing Mutual Stipulation of
Dismissal was electronically filed with the Clerk of Court using the CM/ECF
system, which will send notification of such filing to the following:

Ruth C. Smith

68 N. Market Street

Asheville, NC 28801

Email: ruth@mywncattorney.com
Attorneys for Plaintiff

Jonathan Drew Sasser

Jeremy Falcone

Preetha Suresh Rini

ELLIS & WINTERS, LLP

P.O. Box 33550

Raleigh, NC 27636

Email: jon.sasser@elliswinters.com
Email: jfalcone@elliswinters.com
Email:
preetha.sureshrini@elliswinters.com
Attorneys for Shirley Teter

William E. Loose — NC Bar 21719
68 N. Market Street

Asheville, NC 28801

Email: billloose@skyrunner.net
Attorneys for Plaintiff

Ralph Streza

Critchfield, Critchfield & Johnston,
LTD

4996 Foote Road

Medina, OH 44256

Email: streza@ccj.com

Attorneys for Shirley Teter

CRANFILL SUMNER & HARTZOG LLP

BY:

/s/ Todd A. King
Todd A. King, NC Bar #28621

Virginia M. Wooten, NC Bar #48180
Attorneys for Plaintiff Campbell
P.O. Box 30787

Charlotte, NC 28230

Telephone (704) 332-8300

Facsimile (704) 332-9994

Email: tak@cshlaw.com

Email: vwooten@cshlaw.com

 

4821-5212-4202 64 1:17-cv-00129-MR Document 63 Filed 01/07/19 Page 3 of 3
